 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-DMC-P
12                        Plaintiff,
13              v.                                       ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s renewed request for an order directing

19   service of process by the United States Marshal (Doc. 14).

20                   As explained in the court’s prior orders (Docs. 9 and 12), the court cannot direct

21   service by the United States Marshal because plaintiff has neither sought nor been granted in

22   forma pauperis status, which would permit service of process by the United States Marshal

23   without payments of the costs therefor.1 For this reason, plaintiff’s renewed request for service

24   by the United States Marshal will be denied and plaintiff is required to effect service of process.

25   Plaintiff is cautioned that failure to effect service of process within the time provided in the

26   court’s November 2, 2018, order may result in dismissal of the entire action. See Local Rule 110.

27
            1
                      Rather than seeking leave to proceed in forma pauperis, plaintiff paid the filing
28   fees in full on July 2, 2018.
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s renewed request for

 2   service of process by the United States Marshal (Doc. 14) is denied.

 3

 4

 5   Dated: November 13, 2018
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
